Name: Commission Regulation (EEC) No 3474/80 of 30 December 1980 amending various Regulations in the milk and milk products sector as a result of Greek accession
 Type: Regulation
 Subject Matter: agricultural policy;  European construction;  processed agricultural produce;  Europe
 Date Published: nan

 Avis juridique important|31980R3474Commission Regulation (EEC) No 3474/80 of 30 December 1980 amending various Regulations in the milk and milk products sector as a result of Greek accession Official Journal L 363 , 31/12/1980 P. 0050 - 0068 Spanish special edition: Chapter 03 Volume 20 P. 0095 Portuguese special edition Chapter 03 Volume 20 P. 0095 COMMISSION REGULATION (EEC) No 3474/80 of 30 December 1980 amending various Regulations in the milk and milk products sector as a result of Greek accession THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece (1), and in particular Article 146 thereof, Whereas, pursuant to Article 22 of the Act of Accession, the adaptations to the acts listed in Annex II to the said Act are to be drawn up in conformity with the guidelines set out in that Annex; Whereas certain acts adopted after signature of the Treaty of Accession and which are valid beyond 1 January 1981 must be adapted to ensure compliance with the provisions of the Act of Accession; Whereas in the milk and milk products sector the following Regulations have to be adapted accordingly: - Commission Regulation (EEC) No 1324/68 of 29 August 1968 laying down special conditions for the export of certain cheeses to Switzerland (2), as last amended by Regulation (EEC) No 776/78 (3), - Commission Regulation (EEC) No 685/69 of 14 April 1969 on detailed rules of application for intervention on the market in butter and cream (4), as last amended by Regulation (EEC) No 2863/80 (5), - Commission Regulation (EEC) No 1579/70 of 4 August 1970 laying down special conditions for the export of certain cheeses to Spain (6), as last amended by Regulation (EEC) No 204/80 (7), - Commission Regulation (EEC) No 1282/72 of 21 June 1972 on the sale of butter at a reduced price to the army and similar forces (8), as last amended by Regulation (EEC) No 1055/78 (9), - Commission Regulation (EEC) No 1717/72 of 8 August 1972 on the sale of butter at a reduced price to non-profit-making institutions and organizations(10), as last amended by Regulation (EEC) No 1055/78 (9), - Commission Regulation (EEC) No 2074/73 of 31 July 1973 establishing the special conditions for the export of processed cheese to Switzerland (11), - Commission Regulation (EEC) No 2044/75 of 25 July 1975 on special detailed rules for the application of the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (12), as last amended by Regulation (EEC) No 3293/80 (13), - Commission Regulation (EEC) No 1624/76 of 2 July 1976 concerning special arrangements for the payment of aid for skimmed-milk powder denatured and processed into compound feedingstuffs in the territory of another Member State (14), as last amended by Regulation (EEC) No 725/80 (15), - Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid (16), as last amended by Regulation (EEC) No 1488/79 (17), - Commission Regulation (EEC) No 368/77 of 23 February 1977 on the sale by tender of skimmed-milk powder for use in feed for pigs and poultry (18), as last amended by Regulation (EEC) No 1726/79 (19), - Commission Regulation (EEC) No 443/77 of 2 March 1977 on the sale at a fixed price of skimmed-milk powder for use in feed for pigs and poultry and amending Regulations (EEC) No 1687/76 and (EEC) No 368/77 (20), as last amended by Regulation (EEC) No 1726/79 (19), (1) OJ No L 291, 19.11.1979, p. 17. (2) OJ No L 215, 30.8.1968, p. 25. (3) OJ No L 105, 19.4.1978, p. 5. (4) OJ No L 90, 15.4.1969, p. 12. (5) OJ No L 297, 6.11.1980, p. 16. (6) OJ No L 172, 5.8.1970, p. 26. (7) OJ No L 24, 31.1.1980, p. 20. (8) OJ No L 142, 22.6.1972, p. 14. (9) OJ No L 134, 22.5.1978, p. 44. (10) OJ No L 181, 9.8.1972, p. 11. (11) OJ No L 211, 1.8.1973, p. 8. (12) OJ No L 213, 11.8.1975, p. 15. (13) OJ No L 344, 19.12.1980, p. 10. (14) OJ No L 180, 6.7.1976, p. 9. (15) OJ No L 83, 28.3.1980, p. 11. (16) OJ No L 43, 15.2.1977, p. 1. (17) OJ No L 181, 18.7.1979, p. 20. (18) OJ No L 52, 24.2.1977, p. 19. (19) OJ No L 199, 7.8.1979, p. 10. (20) OJ No L 58, 3.3.1977, p. 16. - Commission Regulation (EEC) No 649/78 of 31 March 1978 on the sale at reduced prices of intervention butter for direct consumption as concentrated butter (1), as last amended by Regulation (EEC) No 2131/79 (2), - Commission Regulation (EEC) No 262/79 of 12 February 1979 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs (3), as last amended by Regulation (EEC) No 925/80 (4), - Commission Regulation (EEC) No 1725/79 of 26 July 1979 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended for feed for calves (5), as last amended by Regulation (EEC) No 2851/80 (6), - Commission Regulation (EEC) No 2967/79 of 18 December 1979 laying down the conditions under which certain cheeses benefiting from preferential import treatment are to be processed (7), HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EEC) No 1324/68 is replaced by Annex II to this Regulation. Article 2 The following words are added to Article 18 (1) (b) of Regulation (EEC) No 685/69: >PIC FILE= "T0017932"> Article 3 Annexes II and III to Regulation (EEC) No 1579/70 are replaced by Annexes II and III to this Regulation. Article 4 The following words are added to Article 4 (2) of Regulation (EEC) No 1282/72: >PIC FILE= "T0017933"> Article 5 The following words are added to Article 5 (3) of Regulation (EEC) No 1717/72: >PIC FILE= "T0017934"> Article 6 The Annex to Regulation (EEC) No 2074/73 is replaced by the Annex to this Regulation. Article 7 Regulation (EEC) No 2044/75 is amended as follows: >PIC FILE= "T0017935"> Article 8 The following words are added to the second subparagraph of Article 2 (2) of Regulation (EEC) No 1624/76: >PIC FILE= "T0017936"> (1) OJ No L 86, 1.4.1978, p. 33. (2) OJ No L 246, 29.9.1979, p. 62. (3) OJ No L 41, 16.2.1979, p. 1. (4) OJ No L 99, 17.4.1980, p. 13. (5) OJ No L 199, 7.8.1979, p. 1. (6) OJ No L 296, 5.11.1980, p. 7. (7) OJ No L 336, 29.12.1979, p. 23. Article 9 Regulation (EEC) No 303/77 is amended as follows: >PIC FILE= "T0017937"> Article 10 The following words are added to Article 15 (1) of Regulation (EEC) No 368/77: >PIC FILE= "T0017938"> Article 11 The following words are added to Article 7 (1) of Regulation (EEC) No 443/77: >PIC FILE= "T0017939"> Article 12 Regulation (EEC) No 649/78 is amended as follows: >PIC FILE= "T0017940"> >PIC FILE= "T0017941"> Article 13 Regulation (EEC) No 262/79 is amended as follows: >PIC FILE= "T0017942"> Article 14 Regulation (EEC) No 1725/79 is amended as follows: >PIC FILE= "T0017943"> Article 15 The following words are added to Article 2 (3) of Regulation No (EEC) 2967/79: >PIC FILE= "T0017944"> Article 16 This Regulation shall enter into force on 1 January 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1980. For the Commission Finn GUNDELACH Vice-President >PIC FILE= "T0017945"> >PIC FILE= "T0017946"> >PIC FILE= "T0017947"> >PIC FILE= "T0017948"> >PIC FILE= "T0017949"> >PIC FILE= "T0017950"> >PIC FILE= "T0017951"> >PIC FILE= "T0017952"> >PIC FILE= "T0017953"> >PIC FILE= "T0017954"> >PIC FILE= "T0017955"> >PIC FILE= "T0017956"> >PIC FILE= "T0017957"> >PIC FILE= "T0017958"> >PIC FILE= "T0017959"> >PIC FILE= "T0017960">